Citation Nr: 1046817	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a skin condition, to include 
skin cancer, claimed as a residual of inservice herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1965 to September 
1967.  His service treatment records (STRs) show that he served 
in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although notified of his appellate rights, the Veteran did not 
appeal a June 2002 rating decision which denied service 
connection for a skin condition, claimed as a result of exposure 
to herbicides.  That decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010). 

In November 2003 the Veteran applied to reopen that claim, 
describing it as a claim for service connection for "skin cancer 
due to exposure to Agent Orange."  After receipt of voluminous 
VA outpatient treatment (VAOPT) records, the Veteran was notified 
in February 2005 that his application to reopen the claim was 
denied.  He was informed that the additional evidence was not new 
and material since, while new in the sense that it was not 
previously on file, it was not relevant inasmuch as the VAOPTs 
showed treatment for skin cancer of his face, a condition which 
was not one considered for presumptive service connection based 
on inservice exposure to herbicides in Vietnam.   

Also, the February 2005 rating decision denied service connection 
for coronary artery disease, and confirmed and continued a 70 
percent rating for service-connected posttraumatic stress 
disorder (PTSD) (the Veteran's only service-connected disorder) 
but granted a total disability rating based on individual 
unemployability due to service-connected disability, and also 
granted basic eligibility to Dependents' Educational Assistance.  

In VA Form 21-4138, Statement in Support of Claim, dated in 
November 2005 the Veteran stated that he wished 
"reconsideration" of the RO decision but further stated that 
"[e]vidence in support of my claim is located at the VAMC 
Charleston SC."  The RO construed this not to be a notice of 
disagreement (NOD) with the February 2005 RO denial of reopening 
but a new application to reopen the claim.  

The Veteran is hereby informed that if he believes that the 
November 2005 VA Form 21-4138, Statement in Support of Claim was 
an NOD to the February 2005 denial of service connection for 
coronary artery disease or the denial of a rating in excess of 70 
percent for service-connected PTSD, or both, he must first 
request that the RO specifically adjudicate either or both of 
these matters.  Because the question of the timeliness and the 
adequacy are separate matters from the merits of a claim, if the 
RO denies such a claim [as to timeliness or adequacy of an NOD) 
the Veteran may appeal by filing an NOD.  38 C.F.R. § 19.28 
(2010) (Whether [an NOD] is adequate is an appealable issue.  If 
the claimant or his or her representative protests an adverse 
determination made by the [RO] with respect to the adequacy of 
[an NOD], the claimant will be  furnished a Statement of the 
Case.").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After receipt of the November 2005 application to reopen the 
claim, the RO sent the Veteran a letter in January 2006 to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 
3.326(a) (2010).  In a new and material evidence claim, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The March 2006 rating decision denied reopening of the claim 
noting that additional VA records showed only that the Veteran 
had basal cell carcinoma since 2002. 

In May 2006 the Veteran filed an NOD to the March 2006 rating 
decision, and after the issuance of an October 2006 statement of 
the case (SOC) the appeal was perfected by filing a substantive 
appeal (via VA Form 9) in March 2007.  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  A timing error, i.e., providing such 
notice after the initial adjudication, can be cured if the 
corrective notice is followed by a subsequent adjudication.  A 
supplemental SOC (SSOC) can constitute a readjudication of a 
claim, even if it states that it is not a decision on the appeal.  
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC 
serves as a readjudication decision); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Here, the Veteran was provided notice as to the reason that his 
claim was previously denied, by RO letter in April 2007.  
However, there was no subsequent readjudication of the claim.  In 
sum, compliance with the mandate in Kent, 10 Vet. App. 1 (2006) 
followed, and did not precede as required, the most recent 
adjudication of the application to reopen in the October 2006 
SOC.  Thus, there has not been compliance with the VCAA 
requirement. 

Lastly, in the Informal Hearing Presentation it was requested 
that additional treatment records be obtained in conjunction with 
the current appeal which it was alleged constituted new and 
material evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (In a new 
and material evidence claim, the notice must 
include notice of the evidence and 
information that is necessary to reopen the 
claim and the evidence and information that 
is necessary to establish the underlying 
claim for the benefit sought.).  In the 
notice, clarify the basis for the prior 
denials of the claim for service connection 
for a skin disorder, to include skin cancer, 
claimed as due to inservice herbicide 
exposure.  

2.  Take the appropriate steps to assist the 
Veteran in obtaining the additional treatment 
records which it is alleged constitute new and 
material evidence for reopening of the claim.  

3.  After the above development, if additional 
medical evidence is obtained, determine whether 
the additional evidence is new and material.  
If the application to reopen the claim is 
denied, or if upon reopening the claim is 
denied on the merits, furnish the Veteran an 
SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

